Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because:
Fig. 5, 3rd row of the left matrix: “C3” should have been “C8”
Fig. 10: the left link of box S402 should have been an arrow pointing at the box

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification/Claim Objections

Paragraphs 58 and 59 of the published application: it is not clear what “M is the number of overexposed regions in the image” mean: is the image partitioned into M regions first and then for each region, obtain the set of overexposed pixels in that region using the formulation of paragraph 58 and call the region an overexposed region is at least one pixel in the region is overexposed; or is it that each pixel in the image is compared to 0.92*Q first to determine whether it is overexposed and then somehow partition the overexposed pixels into M (non-empty) regions and call each an overexposed region?

Claims 1, 2, 14, 15, 17, 19 and 20 are objected to because of the following informalities:
Claim 1 (and similarly claims 14 and 20):
Line 2: for clarity change “C-channel data from a sparse C (Clear)-channel” to  “C (Clear)-channel data from a sparse C-channel” to indicate that both “C” refer to “Clear”
Line 5: for clarity add “the” before “raw RCCB”
Line 6: for clarity add “dense” before “R-Channel” and “B-channel”
Line 9: for clarity add “the” before “sparse”
Line 15: for clarity change “the difference…other channels” to “the obtained differences”
Claim 2 (and similarly claim 15):
 Line 13: for clarity change “a dense C-channel” to “the dense C-channel”
Claim 3 (and similarly claim 16):
 The line above the equation for Tent: for clarity change  “the tentative and estimate images” to “the tentative image and the estimate image”
The line below the equation for Estim: for clarity change “a tentative image” and “an estimate image” to “the tentative image” and “the estimate image”
Claim 8:
 Line 2: for clarity change “the guide channel” to “the valid guide channel”
Claim 17:
 Line 3: for clarity change “input image data” to “the raw RCCB image”
Claim 19:
Lines 2-3: for clarity change “and/or tone mapping” to “and/or performing tone mapping” (per paragraph 133 of the published application, as well as claim 12; clearly the tone mapping is not “restored”)

Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Per lines 5-7 of paragraph 138, claim 14 defines software embodying functional descriptive material. However, the claim does not define a “non-transitory computer-readable medium or non-transitory computer-readable memory” storing the program that, when executed by a computer, imparts the embodied functionality and is thus non-statutory for that reason.  MPEP 2106(I). (“…Non-limiting examples of claims that are not directed to one of the statutory categories: …iv. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.”)  Dependent claims 15-19 are similarly rejected.

The examiner suggests amending the claim(s) to exclude the functional descriptive material of the claims from being embodied in software.  Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 14-19 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholder(s) “device” (such as “interpolation device” and “chromatic filtering device” recited in claim 14) either expressly or, in the case of dependent claims, by inheritance.

A review of the specification shows that the following appears to be the corresponding structure(, material, or acts for performing the claimed function) described in the specification for the 35 U.S.C. 112(f) limitation: lines 7-14 of paragraph 138 of the published application.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites:
“filtering the R-channel and the B-channel” in line 6 and it is not clear whether these are the R-channel and the B-channel of the raw RCCB image or the dense ones obtained by performing chromatic filtration 
“the C-channel” in lines 11; 12 and 15 that has multiple possible antecedent bases that are the dense, the sparse and the residual C-channels and it is not clear which is the intended one
“previously obtained data” in lines 12-13 that is so broad that it is impossible to reasonably interpreted what the obtained data might be

Therefore, the metes and bounds of the claim cannot be ascertained and the claim is rejected accordingly.  Dependent claims 2-13 are similarly rejected.

Claim 2 (and similarly claim 15) recites:
“the C-channel” in lines 3-4; 5; and 10 that has multiple possible antecedent bases that are the dense, the sparse and the residual C-channels and it is not clear which is the intended one
“as a guided filtering” in lines 5-6 without indicating what entity (such as data of a certain a channel) is applied to the guided filtering
“obtain tentative and an estimate images” in line 6.  It is not clear whether both a tentative image and an estimate image are obtained or that the characteristics of each of the obtained images are both tentative and estimated
“performing GBTF”…to obtain the full color difference in lines 11-12 without indicating on what is GBTF performed
Overall, claim 2 recites another process of obtaining the dense C-channel data (see lines 1-2) that is different from that inherited from claim 1 (see line 8 of claim 1) and it is not clear which process is the intended one.

Therefore, the metes and bounds of the claim cannot be ascertained and the claim is rejected accordingly.

Claim 3 (and similarly claim 16) recites a process of obtaining the RGB image that is different from that inherited from claim 1 and it is not clear which process is the intended one.  Therefore, the metes and bounds of the claim cannot be ascertained and the claim is rejected accordingly.

Claim 5 recites:
“the RCCB image” in lines 4, 6 and 9 and it is not clear whether it refers to the raw RCCB image or the downscaled RCCB image
“a pixel in which an intensity value in the RCCB image” in the last two lines and it is not clear whether the intensity is that of the R-, B- or C-channel of the pixel, assuming the RCCB image is the downscaled one

Therefore, the metes and bounds of the claim cannot be ascertained and the claim and similarly dependent claim 6 are rejected accordingly.

Claim 7 recites:
“the channels ratio values” in line 6 and there is no antecedent basis for this limitation

Therefore, the metes and bounds of the claim cannot be ascertained and the claim as well as its dependent claims 8-10 are rejected accordingly.

Claims 14 and 20 similarly rejected as per the rejection of claim 1 and claim 11, respectively.  Dependent claims 15-19 of claim 14  are similarly rejected.

Allowable Subject Matter

Claims 1, 14 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Claims 2, 3, 5, 7, 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and if the base claims 1 and 14 have been rewritten to overcome the rejection(s) under 35 U.S.C. 112(b).

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose , teach or fairly suggest at least the following common elements of independent claims 1, 14 and 20:
wherein the obtaining of the dense C-channel data comprises:
obtaining a residual C-channel by using sparse C-channel data and the raw RCCB image;
obtaining a difference between the C-channel and the R-channel and a difference between the C-channel and the B-channel based on previously obtained data; and
obtaining the dense C-channel data based on the raw RCCB image and the difference between the C-channel and other channels

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cha et al. (US 2016/0154151)—[Fig. 1 and paragraph 18 (“… in order to prevent resolution from deteriorating, IR pixels are not separately disposed in a red-green-blue (RGB) Bayer pattern, and instead, any one white pixel of a white-red-white-blue (WRWB) Bayer pattern transmits visible and IR light and the remaining white pixels of the WRWB pattern transmit only visible light. The IR data may be acquired by using the difference of light transmitted from the two white pixels. In the exemplary embodiments of the present inventive concept, when extracting IR data, simply the difference of the light transmitted from the two white pixels is not calculated, but an interpolation signal corresponding to the white pixel including IR data is generated by using the spatial correlation between the white pixel including IR data and surrounding white pixels not having IR data, whereby it is possible to improve the accuracy of the IR data”)]
Keelan et al. (US 2016/0300870)—[Figs. 5, 17 and paragraphs 27 (“…the green pixels in a Bayer pattern are replaced by clear image pixels, as shown in FIG. 5…Clear image pixels 210 in unit cell 250 may be formed with a visibly transparent color filter that transmits light across the visible light spectrum”), 29 (“Clear image pixels C can help increase the signal-to-noise ratio (SNR) of image signals captured by image pixels 210…Image signals gathered from image pixel array 100 having clear image pixels may be converted to red, green, and blue image signals…Color correction operations…may be performed on the white image signals generated by clear image pixels to extract a green image signal”), 36 (“…a green image signal may be determined using the white, red, and blue image signals”)]
Shi et al. (US 2017/0048500)—[Figs. 6, 7, 12 and paragraphs 53 (“…The de-mosaicing operation at block 69 may provide…full R, G, B, and W channels 58-61”), 69 (“…the CFA layer 122 also may include a plurality of red and blue color filters, separated by locations having “clear” filters or no filters…with reference to FIG. 7, the individual R and B channels may be obtained…after chromatic denoising and demosaicing on the RWB array 128. The full green (G) channel may be reconstructed from the half-sampled green array 126 by interpolation or demosaicing”)]
Brueckner et al. (US 2018/0188427)—[Figs. 1, 4 and paragraphs 24 (“…green color components at each pixel can be interpolated based on red and blue components…the CFA can include a plurality of 2×2 pixel blocks, each pixel block consisting of two clear filter elements at opposing corners and a first color-sensitive filter element (e.g., a red…) and a second color-sensitive filter element (e.g., a blue…) at opposing corners”), 79 (“…determining (804) a green color component for each clear pixel…by subtracting the intensity level of detected light measured at one or more nearby blue and red pixels from the intensity level of detected light captured at each clear pixel. For example…an average of the blue light…and an average of the red light”), 81 (“…determining multiple color components at (806) for each pixel by interpolating raw image capture data from that pixel and selected nearby pixels”)]
Kim et al. (US 9,672,599)—[Fig. 5 and col. 6, lines 62-66 (“…The guided image filtering circuit 11 may correct the R channel PR based on the guidance image IG to generate the corrected R channel PR’…correct the B channel PB based on the guidance image IG to generate the corrected B channel PB’”)]
Swami et al. (US 2019/0318451)—[Figs. 4, 6, 18, 22 and paragraph 95 (“…The guided filter may be applied to full-resolution green channel 1800 and red channel 400 and blue channel 600 of raw image 390, for example, such that weights are derived from a correlation between channels 1800, 400, and 600. Use of a guided filter reduces color aliasing that may arise during chrominance interpolation”)]
SafnaAsiq et al. (“Octa-Directional Residual Demosaicking Using Filtered Bayer Color Filter Array,” Second International Conference on Intelligent Computing and Control Systems; Date of Conference: 14-15 June 2018)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        April 29, 2022